Citation Nr: 0102790	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative arthritis, including as secondary to the 
service-connected residuals of a fractured left tibia and 
fibula and the service-connected residuals of a left total 
knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

In a June 2000 rating action, the RO denied entitlement to an 
increased rating for the residuals of a fractured left tibia 
and fibula, with traumatic arthritis, left ankle, currently 
rated as 10 percent disabling, and entitlement to an 
increased rating for the residuals of a left knee total 
arthroplasty, currently rated as 30 percent disabling.  There 
is no indication in the record that the appellant filed a 
notice of disagreement with regard to either of the above 
issues.  Accordingly, these issues are not before the Board 
for appellate consideration


REMAND

As an initial matter, the Board observes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In its May 1999 rating action, the RO denied the appellant's 
claim of entitlement to service connection for back strain.  
In his August 1999 substantive appeal the appellant amended 
his claim to include entitlement to service connection for a 
back disability secondary to his service-connected left ankle 
and knee disabilities.  Thus, in a June 2000 Supplemental 
Statement of the Case (SSOC), the RO recharacterized the 
issue to reflect the secondary claim.  At the November 2000 
videoconference hearing, the representative indicated that 
the claim for entitlement to service connection for back 
strain on a direct basis was not being pursued.  However, in 
view of certain testimony by the appellant, that matter 
should be clarified to ensure that he agrees to withdraw the 
matter of direct service connection.  

At the appellant's November 2000 hearing, he testified that 
he had been told by Dr. Moring-Reuter, his private 
chiropractor, that his service connected left lower extremity 
disabilities had made his back disability worse.  Although a 
March 1999 statement from Dr. Moring-Reuter does not contain 
such an opinion, it appears that she was requested by the RO 
only to provide her findings and diagnosis.  Thus, she should 
be afforded another opportunity to express an opinion as to 
any relationship between the veteran's left lower extremity 
and back disabilities.  

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2000).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  .

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
indicate in writing whether he wishes to 
withdraw his claim of direct (as opposed 
to secondary) service connection for his 
back disability, as indicated by his 
representative at the videoconference 
hearing.  It should be explained to him 
that, if he withdraws his claim for 
direct service connection, the Board will 
not consider whether his current back 
disorder started during service or is 
related to any back injury during 
service.  Rather, the Board will only 
consider whether his service-connected 
left lower extremity disability caused 
his current back disability or aggravated 
it.  

2.  The RO should request that the 
appellant identify VA and non-VA health 
care providers (other than Dr. Moring 
Reuter) that have treated or evaluated 
his back disorder at any time.   With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of any of his records that 
have not been previously secured, to 
include any records from the San Antonio 
VAMC.  

3.  The appellant should be advised that 
he should request a written opinion from 
Dr. Moring-Reuter as to any relationship 
that she believes exists between his 
service connected left knee and ankle 
disabilities and his back disability, to 
include the basis for her opinion.  

4.  Thereafter, the RO should review the 
evidence obtained pursuant to this 
remand.  If it includes medical evidence 
or opinion supporting the claim, the RO 
should refer the case back to Dr. R. 
Williams, the VA examiner, so that he may 
review the additional evidence and write 
an addendum to his May 2000 report.  He 
should be advised that he may express his 
opinion in terms of likelihood, e.g., 
whether it is more likely, less likely or 
at least as likely as not.  If Dr. 
Williams is not available, the appellant 
should be afforded another VA examination 
by a board certified orthopedist, if 
available, to determine the nature, 
severity, and etiology of the back 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  Any testing deemed 
necessary should be performed.  The 
examiner should render an opinion 
regarding whether it is at least as 
likely as not that the back disability 
was caused or permanently worsened as a 
result of the appellant's service-
connected left ankle and/or left knee 
disability.  It the appellant is pursuing 
his claim as to direct service connection 
the examiner should also address that 
matter.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim of 
secondary service connection and also of 
direct service connection unless the 
appellant has withdrawn that matter.  If 
the determination remains unfavorable, 
the RO should furnish the appellant and 
his representative a supplemental 
statement of the case and an opportunity 
to respond.  The RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action by the appellant is 
required until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


